GRIFFIN, J.
We have this consolidated case after quashal and remand1 from the Florida Supreme Court for us to reconsider in light of the high court’s decision in Kephart v. Hadi, 932 So.2d 1086 (Fla.2006). The parties have filed, at our request, supplemental memoranda addressing the effect of the decision on the twelve petitions included in the remanded consolidated case.
Appellate Public Defender, John Selden, has provided us with a well-written, thorough and thoughtful response. In it, he informs the court that due to the passage of time, several petitions have become moot. Moreover, under the high court’s decision in Kephart, the remedial steps that were taken by the State in all of these cases, including the filing of motions to amend the petitions, amended petitions containing a verification by the State Attorney, and verification of the attached doctors’ reports, meet the supreme court’s requirements. Accordingly, we deny the petitions.
Petitioners do request that this court clarify the requirements for an oath or affirmation to be used by psychologists, DCF personnel, or the like, but that is an issue that need not be decided at this time. If it remains a question, it will be a question for another day.
PETITIONS DENIED.
THOMPSON and PALMER, JJ., concur.

. State v. Alverez, 940 So.2d 1111 (Fla.2006).